DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 08/23/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-10, and 12-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visocnik (US Pub. No. 2004/0048646 A1) in view of Hughes et al. (US Pat. No. 9,275,523 B1 hereinafter referred to as Hughes).
As per claims 1, 12, and 18, Visocnik teaches a gaming device, computer-readable medium, and method (abstract and Fig. 1), comprising: a display (Fig. 1, item 10); a processor and connected to the display (Fig. 1, item 12); and a memory connected to the processor (Fig. 1, item 18 and paragraph [0077]), and storing: reel strip data defining a set of reel strips, each reel strip of the set of reel strips comprising special symbols and regular symbols (Figs. 22-26 and paragraphs [0077] and [0084] see standard symbols and bonus symbols on a set of reels); and instructions which, when executed by the processor, cause the processor to, in each of a series of game instances (paragraph [0105] part of a series of free games): display, on the display, a playing field comprising an array of positions (Fig. 22 and paragraph [0105] a plurality of symbols are displayed on the reels including bonus symbols); select portions of each reel strip of the set of reel strips to be shown in the array of positions (Fig. 22 a plurality of symbols are displayed on the reels including bonus symbols) by using a random number generator to generate numbers and creating a mapping of numbers to reel strip positions (Fig. 22 and paragraph [0077] outcome is generated via a random number generator including for individual symbols); determine whether a first special symbol occupies a first position of the playing field adjacent a second position of the playing field occupied by a matching special symbol based on the mapping (Fig. 22, items 24 and 86 and paragraph [0105] game determines matching symbols, see knight with sword, are generated adjacent to each other); in response to such a determination, animating the playing field on the display to merge the first special symbol and an adjacent special symbol to create a higher-value merge capable symbol (Fig. 23, item 24 and paragraph [0105] knight is now merged with sword and shown holding the sword as part of the displaying and paragraphs [0100] and [0113] movement is animated); in response to creating the higher-value merge capable symbol, animating the playing field on the display to replace one of the first special symbol or the matching special symbol with the higher-value merge capable symbol (Fig. 23, item 24 and paragraph [0105] symbols are merged with the previous knight symbol position now being occupied by a new symbol and the sword symbol position upgraded); and further in response to creating the higher-value merge capable symbol, animating the playing field on the display to remove the other of the first special symbol or the matching special symbol (Fig. 23, item 24 and paragraph [0105] symbols are merged with the previous knight symbol position now being occupied by a new symbol and the sword symbol position upgraded.  Visocnik does not specifically teach a housing containing a display and processor nor that the matching symbol is identical.  However, Hughes teaches a gaming system (abstract) comprising a housing with a display and processor (Figs. 3B-4B) wherein at least one adjacent identical symbol is upgraded to a merged upgraded symbol when a predetermined number of identical symbols are next to each other (Fig. 2A-2D and claim 1).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Hughes, since Visocnik is modifiable to include the common teaching of a housing in a gaming machine since a housing would protect the gaming components disclosed in Visocnik from damage which would occur without housing the components and to modify the theme of the game of Visocnik to merge identical symbols together to form an upgraded symbol, as shown by Hughes using identical symbols for the special feature, since this is a visual design choice to indicate to a player that a certain combination of symbols triggers the special feature and by using identical symbols instead of symbols with different appearances the operators can reduce the required amount of images used by the game while still maintaining the visual effect of watching symbols merge together in an enhanced form.
As per claim 7, Visocnik teaches a gaming device wherein: the higher-value merge capable symbol is a special symbol (Figs. 22-26 see knight symbol with sword which remains between free plays); and all special symbols on the playing field after creating the higher-value merge capable symbol are retained for a next game in the series of game instances (Figs. 22-26 see knight symbol with sword which remains between free plays).
As per claim 8, Visocnik teaches a gaming device wherein the instructions, when executed by the processor, further cause the processor to implement additional functionality in response to a special symbol occupying a position on the playing field (Figs. 22-26 and paragraphs [0018]-[0019] bonus symbol created from merging has special properties such as wild or in the method it interacts with other symbols).
As per claim 9, Visocnik teaches a gaming device wherein the additional functionality varies with the special symbol (paragraphs [0018]-[0019] different properties possible for different special symbols).
As per claim 10, Visocnik teaches a gaming device wherein the instructions, when executed by the processor further cause the processor to implement additional functionality in response to creating the higher-value merge capable symbol (Figs. 22-26 and paragraphs [0018]-[0019] bonus symbol created from merging has special properties such as wild or in the method it interacts with other symbols).
As per claim 13, Visocnik teaches a medium further comprising incrementing a payout based on values associated with the special symbol, the matching special symbol, and the higher-value merge capable symbol (Fig. 23, item 24 and paragraphs [0013], [0018]-[0019], and [0105] shown to gain the property of wild which modifies the outcomes displayed).  Visocnik does not teach that the matching symbol is identical.  However, Hughes teaches a gaming system (abstract) wherein at least one adjacent identical symbol is upgraded to a merged upgraded symbol when a predetermined number of identical symbols are next to each other (Fig. 2A-2D and claim 1).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Hughes, since Visocnik is modifiable change the theme of the game of Visocnik to merge identical symbols together to form an upgraded symbol, as shown by Hughes using identical symbols for the special feature, since this is a visual design choice to indicate to a player that a certain combination of symbols triggers the special feature and by using identical symbols instead of symbols with different appearances the operators can reduce the required amount of images used by the game while still maintaining the visual effect of watching symbols merge together in an enhanced form.
As per claim 16, Visocnik teaches a medium further comprising: initiating first additional functionality in the event the special symbol is displayed on the playing field (Figs. 22-26 see at least movement and merging); initiating second additional functionality in the event the matching special symbol is displayed on the playing field (Figs. 22-26 see at least movement and merging); and initiating third additional functionality in the event the merge operation creates the higher-value merge capable symbol (Figs. 22-26 and paragraphs [0018]-[0019] bonus symbol created from merging has special properties such as wild or in the method it interacts with other symbols).  Visocnik does not teach that the matching symbol is identical.  However, Hughes teaches a gaming system (abstract) wherein at least one adjacent identical symbol is upgraded to a merged upgraded symbol when a predetermined number of identical symbols are next to each other (Fig. 2A-2D and claim 1).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Hughes, since Visocnik is modifiable change the theme of the game of Visocnik to merge identical symbols together to form an upgraded symbol, as shown by Hughes using identical symbols for the special feature, since this is a visual design choice to indicate to a player that a certain combination of symbols triggers the special feature and by using identical symbols instead of symbols with different appearances the operators can reduce the required amount of images used by the game while still maintaining the visual effect of watching symbols merge together in an enhanced form.

As per claim 17, Visocnik teaches a medium wherein: the first additional functionality is the same as the second additional functionality (Figs. 22-23 see merging); and the third additional functionality is different from the first and second additional functionalities (Figs. 22-26 and paragraphs [0018]-[0019] bonus symbol created from merging has special properties such as wild or in the method it interacts with other symbols).
As per claim 19, Visocnik teaches a method wherein the set of symbols is selected through operation of a random function (paragraph [0077]).
As per claim 20, Visocnik teaches a method wherein the set of symbols controls a return to player of the game (Figs. 22-26 and paragraphs [0018]-[0019] bonus symbol created from merging has special properties such as wild or in the method it interacts with other symbols which determines an individual player’s payout or return).
Claim(s) 2-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visocnik (US Pub. No. 2004/0048646 A1) and Hughes et al. (US Pat. No. 9,275,523 B1 hereinafter referred to as Hughes) in view of Johnson et al. (US Pub. No. 2013/0065663 A1 hereinafter referred to as Johnson).
As per claim 2, Visocnik does not teach a device wherein: the playing field includes an active region and an inactive region; and the processor is configured to show symbols only in positions of the active region.  However, Visocnik teaches a bonus symbol can gain multiple features for modifying a game result (paragraphs [0018]-[0019]) and Johnson teaches a game (abstract) comprising active and inactive regions wherein active regions display symbols while inactive regions do not display symbols (Figs. 1A-1C and paragraphs [0024]-[0025]) and inactive regions are activated based on an outcome in the game (Fig. 1B, item 900 and paragraphs [0031] and [0043] see expanding reels symbol).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Johnson and Hughes, since Visocnik is modifiable to include an active and inactive regions of a slot game wherein an expansion makes inactive regions active since an expanding reel is an entertaining feature (paragraph [0003] of Johnson) wherein players can perceive more possible symbol combinations.
As per claim 3, Visocnik does not teach a device wherein the instructions, when executed by the processor, further cause the processor to unlock a portion of the inactive region in response to creating the higher-value merge capable symbol, thereby increasing a number of positions in the active region.  However, Visocnik teaches a bonus symbol can gain multiple features for modifying a game result (paragraphs [0018]-[0019]) and Johnson teaches a game (abstract) comprising active and inactive regions wherein active regions display symbols while inactive regions do not display symbols (Figs. 1A-1C and paragraphs [0024]-[0025]) and inactive regions are activated based on an outcome in the game (Fig. 1B, item 900 and paragraphs [0031] and [0043] see expanding reels symbol).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Hughes and Johnson, since Visocnik is modifiable to include an active and inactive regions of a slot game wherein an expansion based on a special symbol makes inactive regions active since an expanding reel is an entertaining feature (paragraph [0003] of Johnson) wherein players can perceive more possible symbol combinations.  Specifically Johnson shows an expanding symbol which causes inactive regions to be active and Visocnik teaches a bonus symbol gaining multiple potential effects based on merging and therefore by using he feature in Johnson the player is provided with more effects based on the merging of bonus symbols and therefore is more entertained and perceive greater value for the bonus symbol.
As per claim 4, Visocnik does not teach a device wherein: the inactive region is at least one row; and the active region is at least one row.  However, Visocnik teaches a bonus symbol can gain multiple features for modifying a game result (paragraphs [0018]-[0019]) and Johnson teaches a game (abstract) comprising active and inactive regions of symbol position rows wherein active regions display symbols while inactive regions do not display symbols (Figs. 1A-1C and paragraphs [0024]-[0025]) and inactive regions are activated based on an outcome in the game (Fig. 1B, item 900 and paragraphs [0031] and [0043] see expanding reels symbol).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Hughes and Johnson, since Visocnik is modifiable to include an active and inactive regions of a slot game wherein an expansion based on a special symbol makes inactive regions active since an expanding reel is an entertaining feature (paragraph [0003] of Johnson) wherein players can perceive more possible symbol combinations.  Specifically Johnson shows an expanding symbol which causes inactive regions to be active and Visocnik teaches a bonus symbol gaining multiple potential effects based on merging and therefore by using he feature in Johnson the player is provided with more effects based on the merging of bonus symbols and therefore is more entertained and perceive greater value for the bonus symbol.
As per claim 14, Visocnik teaches a medium further comprising increasing a size of the playing field in response to performing the merge operation.  However, Visocnik teaches a bonus symbol can gain multiple features for modifying a game result (paragraphs [0018]-[0019]) and Johnson teaches a game (abstract) comprising active and inactive regions wherein active regions display symbols while inactive regions do not display symbols (Figs. 1A-1C and paragraphs [0024]-[0025]) and inactive regions are activated based on an outcome in the game (Fig. 1B, item 900 and paragraphs [0031] and [0043] see expanding reels symbol).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Hughes and Johnson, since Visocnik is modifiable to include an active and inactive regions of a slot game wherein an expansion based on a special symbol makes inactive regions active since an expanding reel is an entertaining feature (paragraph [0003] of Johnson) wherein players can perceive more possible symbol combinations.  Specifically Johnson shows an expanding symbol which causes inactive regions to be active and Visocnik teaches a bonus symbol gaining multiple potential effects based on merging and therefore by using he feature in Johnson the player is provided with more effects based on the merging of bonus symbols and therefore is more entertained and perceive greater value for the bonus symbol.
As per claim 15, Visocnik teaches a medium wherein the set of reel strips varies as the size of the playing field increases.  However, Johnson teaches a game (abstract) comprising active and inactive regions wherein active regions display symbols while inactive regions do not display symbols (Figs. 1A-1C and paragraphs [0024]-[0025]) and inactive regions are activated based on an outcome in the game displayed on the reel strips (Fig. 1B, item 900 and paragraphs [0031] and [0043] see expanding reels symbol).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Johnson, since Visocnik is modifiable to include an active and inactive regions of a slot game wherein an expansion based on a special symbol makes inactive regions active since an expanding reel is an entertaining feature (paragraph [0003] of Johnson) wherein players can perceive more possible symbol combinations.

Allowable Subject Matter over the Prior Art
Claims 5-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While specific features such as tiers effecting outcomes is known the feature is combination with claim 1 to effect expansion after merging of symbols as disclosed is non-obvious.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See newly cited prior art Hughes regarding a modification of the theme of the game to use identical symbols for the merging operation.  Specifically it is an obvious design choice regarding what symbols are used for the trigger and the primary art is modifiable to use same symbols since these will be viewed as special and reduce the number of images needed by not using different appearing symbols for the merge.  See newly cited prior art for an example of identical symbols.
As per the 101 examiner agrees with applicant that amendments remove the financial obligation portion and include animating steps that go beyond a mental process.  As per at least claim 20 examiner notes a “return” is used which applicant disclosure in at least paragraph [0005] indicates is a financial return.  However examiner finds a practical application is provided by the amendments to claim 18 including at least the animation feature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715         
9/30/2022